ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
SoCo-Piedmont, J.V., LLC                      )      ASBCA No. 59666
                                              )
Under Contract No. W912QR-10-C-0082           )

APPEARANCE FOR THE APPELLANT:                        Harry Z. Rippeon III, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Jennifer M. Payton, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

       The dispute which is the subject of the appeal having been settled pursuant to an
ADR proceeding, the appeal is hereby dismissed with prejudice subject to reinstatement
only in the event the settlement is not consummated. Any request to reinstate the subject
appeal must be filed within 90 days of the date of this Order.

       Dated: 17 February 2016



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59666, Appeal of SoCo-Piedmont,
J.V., LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals